     Jen Lee Law, Inc.
1    Jen Grondahl Lee, No. 270012
     Leo G. Spanos, No. 261837
2    Connie Tche, No. 255235
     Amir Beg, No. 322363
3    111 Deerwood Road, Suite 200
     San Ramon, California 94583
4    (925) 586-6738
     (925) 361-3114 (fax)
5    jen@jenleelaw.com
6    Attorney for Creditor United Constructors Inc.
7

8
                                UNITED STATES BANKRUPTCY COURT
9
                   NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
10

11
                                                       ) Case No. 20-41767
12   In re:                                            )
                                                       ) Chapter 11
13   HIDDEN GLEN, LLC,                                 )
                                                       )
14                    Debtor.                          )
                                                       )
15                                                     )
16
                                            PROOF OF SERVICE
17
              I, the undersigned, certify that I am, and at all times hereinafter mentioned was, not less
18
     than 18 years of age and not a party to the above-captioned matter. I further certify that service
19
     of the following documents was made on December 31, 2020 in the manner described below:
20
     Documents Served
21
              1.     Creditor’s Opposition to Debtor’s Motion to Use Cash Collateral
22
     Manner of Service
23
       X      ECF (when documents were filed):
24

25


                                                 Proof of Service
                                                        1
     Case: 20-41767        Doc# 30-1      Filed: 12/31/20     Entered: 12/31/20 11:42:31        Page 1 of
                                                      2
1    Office of the U.S. Trustee Oakland

2

3
            I declare under penalty of perjury under the laws of the State of California that the
4
     foregoing is true and that this Proof of Service was executed on December 31, 2020 at Walnut
5
     Creek, California.
6
                                                                    /s/ ________________________
7                                                                   LEO G. SPANOS, Attorney for
                                                                    United Constructors Inc.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                               Proof of Service
                                                      2
     Case: 20-41767       Doc# 30-1    Filed: 12/31/20      Entered: 12/31/20 11:42:31        Page 2 of
                                                   2
